department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa apjp br tl-n-5198-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel heavy manufacturing construction and transportation cc lm mct det from john j mcgreevy assistant to the branch chief branch administrative provisions judicial practice subject tl-n-5198-00 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend company date date date date date date date date date year year year year year year year tl-n-5198-00 year year year year year year year year a b c d e f g h i j k l m x y z dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figure issues whether company is entitled to overpayment interest on abated deficiency_interest before date whether company may apply overpayment interest as a credit in full payment of a subsequent deficiency arising from a carry back recoupment for the same year and type of tax conclusions company is not entitled to overpayment interest on abated deficiency_interest before date company may not apply overpayment interest as a credit in full payment of a subsequent deficiency arising from a carry back recoupment for the same year and type of tax facts tl-n-5198-00 issue company filed a claim requesting a refund in excess of x regarding an interest computation of its year tax_liability this recomputation resulted from the year resolution of a claim involving foreign_tax_credit carry back from the year taxable_year the primary basis for company’s claim is that the internal revenue service’s service year recomputation of its year tax_liability improperly applied credits from year to year year and year to pay off both the tax and accrued but unposted deficiency_interest the origin of this claim was company’s timely filing of its year federal_income_tax return form_1120 in year with a tax of z the service is certain that the tax in the amount of z was timely paid as a result of a pending service adjustment to the year tax_liability company made an advance_payment totaling m on date this payment was posted to company’s account and put company’s year tax module in a credit balance position for the first time in july and august of year the service assessed an additional k of tax and h of deficiency_interest this deficiency_interest was posted on date and the tax was posted on date after this assessment of tax and deficiency_interest company’s year tax module had a zero balance on date company again made an advance_payment totaling c which posted to company’s account on that same date on date the service assessed tax of b and deficiency_interest of a for a total of c at this time company’s year tax module was again in zero balance in year the service reached agreement on company’s refund claim for the year tax period which involved carry backs and carry forwards encompassing the year through year this claim resulted in a total_tax abatement of e for company’s year tax_year the abatement was a combination of a general tax abatement and the allowance of a year carry back at the time of the year adjustment the examination support and processing division esp attempted to correct the previously assessed deficiency_interest the previously assessed deficiency_interest then totaled i esp recomputed the corrected deficiency_interest on the date deficiency after reducing by this subsequent e abatement of tax esp’s recomputed corrected deficiency_interest totaled f esp took the difference of the previously assessed and corrected interest and abated d of deficiency_interest these year postings left company’s year tax module with a credit balance of g no interest was paid on this credit instead the credit balance was transferred out of the year tax module to pay off the debit balances tax and accrued but unposted interest on the year sec_1 and tax modules the year credit was transferred out to these other modules using the availability dates of the last payments coming into the year module tl-n-5198-00 both the service and company agree that only amounts needed to satisfy tax deficiencies for year sec_1 and should have reduced the g credit balance in the year tax module thus a credit balance should have remained in company’s year module as of the module credit availability dates of date sec_1 and however d of this credit balance represented abated deficiency_interest issue company filed a refund claim for l pertaining to its year tax_liability this claim arises from a dispute concerning mechanically when unposted allowable interest can be credited against a debit balance for the same taxable_year and the same type of tax company asserts it may offset a debit tax balance with accrued and unposted allowable interest as of the date the account goes back into debit balance the service asserts that no overpayment can exist until all the liability is satisfied and thus unposted allowable interest is not available to satisfy the deficiency company’s year tax module started with a debit balance of j on date deficiency_interest started running on date as the company’s year refund was issued on date on date the year module went into credit balance because of an allowed carry back from year the adjustment and the associated credit-interest on the year carry back of y to year was not processed by the service until date as a result of the recouped carry back from year company’s year module went back into debit balance on date company’s claim asserts that credit interest for year accruing for the period it had a credit balance ie date until date is available to pay off the debit balance created by the recoupment of the year carry back company’s proposed offset puts the module back into a credit balance position and as a result no additional deficiency_interest would accrue law and analysis issue sec_6611 of the internal_revenue_code states that interest shall be allowed and paid on any overpayment at the overpayment rate established under sec_6621 sec_301_6611-1 of the regulations on procedure and administration provides that interest shall not run on an overpayment until the date of the overpayment interest on a subsequently abated deficiency represents an overpayment and the overpayment date on abated deficiency_interest is the date the original payment was made see sec_301_6611-1 example sec_1 and conversely pursuant to sec_6601 of the code an underpayment_of_tax begins to accrue interest from the last date prescribed for payment of the tax without regard to any extensions generally interest on unpaid tax is treated in a similar fashion as tl-n-5198-00 unpaid tax in accordance with sec_6601 of the code however no interest shall accrue on unassessed interest before date see sec_301_6611-1 compensation_for the use of money is the principle rationale for charging interest with respect to both overpayments and underpayments see manning v seeley tube box co 338_us_488 588_f2d_342 2d cir 36_fedclaims_680 sec_6601 of the code provides for the suspension of interest in certain circumstances if any portion of a tax is satisfied by credit of an overpayment then no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which if the credit had not been made interest would have been allowable with respect to such overpayment thus if an underpayment is satisfied with an overpayment no interest is imposed on the portion of the underpayment that is satisfied by the offsetting application of the overpayment for any period during which interest would have accrued on the overpayment had the overpayment been refunded to the taxpayer rather than credited against the underpayment see revproc_60_17 1960_2_cb_942 similarly no overpayment interest is paid to the taxpayer with respect to the offset amount and period sec_6601 precludes imposing underpayment interest during the period interest would have been allowable under sec_6611 if the credit had not been made however if interest is allowable under sec_6611 then sec_6601 does not preclude imposing interest moreover pursuant to sec_6402 of the code the service has discretion whether to apply overpayments to underpayments or refund them to the taxpayer see 73_f3d_764 8th cir cert_denied 117_sct_168 pettibone corp v united_states 34_f3d_534 7th cir therefore if company were to be allowed interest on the overpayment resulting from the d of abated deficiency_interest during the offset period running from date to date the service would likewise be permitted deficiency_interest on the amount of the underpayment during the offset period to allow company overpayment interest without the service receiving underpayment interest during the same period would violate the principle that interest is meant to compensate for use of the money issue company may not apply overpayment interest as a credit in full payment of a subsequent deficiency arising from a carry back recoupment for the same year and type of tax sec_6402 of the code provides that the secretary may credit the amount of any overpayment including interest allowed thereon against any_tax liability on the part of the person who made the overpayment as such it is within the sole tl-n-5198-00 discretion of the secretary to determine whether company’s overpayment interest may be credited to a subsequent deficiency for the same tax_year see northern states power co v united_states supra case development hazards and other considerations the question of whether the use of the money principle can be utilized in the manner described in issue is not entirely free from doubt and is involved in pending litigation united_states v st joe minerals corp case no 93cv001380 e d missouri that case is expected to go to trial in november in addition it should be noted that if interest is payable and allowable for the disputed period of time then interest_netting under sec_6621 should be considered this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please contact rob desilets jr pincite-4910 if you have any further questions
